El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Artemio Nieves y Francisco Quiñones fueron acusados del delito de atentado a la vida y declarados convictos por un jurado del delito de acometimiento y agresión grave han interpuesto esta apelación contra la sentencia condenatoria dictada contra ellos, alegando como único motivo de error para que la revoquemos el de haber declarado la corte inferior sin lugar la recusación que hicieron del jurado don Tomás Anca.
Ese jurado manifestó en el examen previo que se le hizo que conocía los hechos y que los ha comentado, pero a pre-guntas del fiscal contestó que no tenía opinión formada so-bre el asunto y que estaba dispuesto a dar un veredicto de acuerdo con la prueba. También a preguntas del juez de *39la corte expuso que no obstante la opinión que tiene for-mada está en aptitud de actuar con entera imparcialidad y rectitud y que si la prueba fuera para absolver, absolvería al acusado.
Como las contestaciones de ese jurado demuestran que a pesar del conocimiento que tenía sobre el asunto estaba en condiciones de rendir un veredicto imparcial de acuerdo con la prueba que se presentase en el juicio, la corte inferior no cometió el error que se le atribuye, por lo que debe ser confirmada la sentencia apelada.